Citation Nr: 1047411	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-09 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the 
Veteran's service-connected low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1983 to December 2004. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO). 

On his June 2006 Notice of Disagreement that led to the current 
appeal, the Veteran also appealed the issue of entitlement to an 
initial compensable rating for his residuals of excision of 
melanoma of the left elbow and right thigh graft site.  The RO 
included this issue on its February 2007 Statement of the Case.  
The Veteran's April 2007 Substantive Appeal is clear, however, 
that he only wished to appeal the issue of entitlement to an 
increased initial rating for his back disability.  Accordingly, 
only this issue is properly before the Board. 


FINDINGS OF FACT

The Veteran's low back disability has not adversely affected his 
range of motion, nor is it productive of incapacitating episodes.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
the Veteran's low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5235-5243 (2010) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Further, examination reports are to be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the history of this claim shows the Veteran sought 
service connection for a low back injury in July 2005, seven 
months after his retirement from active service.  In a February 
2006 decision, the RO service connected the Veteran for 
degenerative disc disease, assigning a noncompensable rating.  
The Veteran filed a timely Notice of Disagreement, stating that 
he was not granted a VA examination prior to his being rated.  
The Veteran underwent a VA examination in January 2007.  The RO 
then issued a rating decision in February 2007 that increased his 
rating to 10 percent, effective the day after his retirement.  
The RO concurrently issued a Statement of the Case, and the 
Veteran thereafter filed a timely Substantive Appeal. 

The General Rating Formula for Diseases and Injuries of the Spine 
is codified at 38 C.F.R. § 4.71, DCs 5235-5243.  This provides 
the criteria for evaluating disability of the spine.  More 
specifically, a 10 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees but 
not greater than 85 degrees; or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour.  Id.  

A 20 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or with 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Forward flexion of the thoracolumbar spine to 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine warrants 
a 40 percent rating.  

A rating in excess of 40 percent for a lumbar spine disability 
requires unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees and 
left and right lateral rotation are 0 to 30 degrees.  The normal 
combined rating of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome is evaluated under the criteria set 
out above, or the rating is based on incapacitating episodes, 
which ever results in a higher evaluation when all disabilities 
are combined.  An incapacitating episode is defined as a period 
of acute signs and symptoms die to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a diagnostic code 5243, Note 1.   

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has already 
been established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
the Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Veteran contends that his low back disability warrants a 
rating in excess of the 10 percent that has been currently 
assigned.  For the reasons explained below, however, the Board 
concludes that a rating in excess of 10 percent is not 
appropriate.  

The Veteran underwent a VA examination in January 2007.  The 
examiner reviewed the Veteran's claims file and solicited the 
Veteran's observations of his disability.  The Veteran reported 
progressive discomfort in his lower back.  He described his pain 
as dull and persistent, rating it as a 1 or 2 on a 10 point 
scale. He denied suffering from any radiation of his pain, 
weakness, numbness, or incontinence.  The Veteran reported 
infrequent flare ups that occurred after hyperextending his back.  
The Veteran stated that he continued to run despite his 
disability, denying suffering from any sequela.  Though the 
Veteran does exercises for his back, he is not undergoing any 
physical therapy.  

On examination, the examiner noted that the Veteran had a normal 
posture and gait.  The Veteran had normal toe walking, heel 
walking, and heel-to-toe walking.  The Veteran had no orthotics, 
prosthetics, or assistive devices.  The Veteran's back and neck 
area were bilaterally symmetric without gross deformities.  The 
examiner noted no atrophy, hypertrophy, palpable spasms, or 
tenderness.  The examiner found no objective evidence of 
radiculopathy or polyneuropathy.

Range of motion testing revealed that the Veteran had forward 
flexion from 0 to 90 degrees, extension from 0 to 30 degrees, 
right and left lateral flexion of 0 to 30 degrees bilaterally, 
and right and left lateral rotation of 0 to 45 degrees 
bilaterally.  The Veteran had no discomfort or difficulty with 
range of motion testing, and the examiner found no effusion, 
edema, erythema, tenderness, palpable deformities or instability.  
The examiner reported that she could not comment on additional 
limitations due to flare-ups without resorting to mere 
speculation.  The pertinent diagnosis was degenerative disc 
disease L4-L5, L5-S1.  

The only other relevant evidence in the Veteran's claims file is 
an August 2005 letter that he wrote regarding his back 
disability.  While much of the Veteran's letter described his 
history as a fighter pilot and the initial injury that he 
suffered while in service, the Veteran did state that he still 
suffers from back discomfort.  The Veteran noted that his 
discomfort is most pronounced when he is sitting.  He stated that 
shifting his weight or standing up helps alleviate his 
discomfort.  The Veteran also reported that he stopped using an 
elliptical trainer, and that he is more cautious when lifting 
heavy objects.  

Based on the examiner's findings and the Veteran's competent and 
credible reports of his disability, the Board determines that a 
rating in excess of 10 percent is not warranted.  As indicated 
above, range of motion testing from the Veteran's January 2007 VA 
examination did not reveal that he lacked any range of motion in 
his thoracolumbar spine.  Pursuant to the General Rating Formula 
for Diseases and Injuries of the Spine, a 10 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or the 
combined range of motion of the thoracolumbar spine is greater 
than 120 degrees but not greater than 235 degrees; or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71, DCs 
5235-5243.  The Veteran has forward flexion of 90 degrees, and 
his combined range of motion is 270 degrees.  The examiner also 
found no evidence of spasms, guarding, or tenderness.  Thus, the 
evidence does not even support a 10 percent rating under this 
criteria.  Moreover, the record also fails to show the Veteran 
experienced any incapacitating episodes during the appeal period, 
such that any criteria contemplating this symptom is not 
pertinent in the case.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  An extraschedular rating may be applied 
in exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2010).  As outlined by the Court of Appeals for Veterans Claims, 
the Board uses a three-step inquiry to determine whether an 
extraschedular rating is warranted; "initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the 
applicable rating criteria are adequate to evaluate the Veteran's 
disability, as the Veteran's symptoms are already provided for in 
the applicable rating criteria.  Thus, the first threshold of the 
Thun framework is not met, ending the Board's inquiry.  

Again, after a review of the evidence, the Board finds that the 
criteria for an initial rating in excess of 10 percent for the 
Veteran's degenerative disc disease have not been met, and the 
appeal therefore, must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5003, 5010, 
5345-43.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has met its duty to notify for this claim.  Service connection 
for this issue was granted in a February 2006 rating decision.  
The Veteran is now appealing the downstream issue of the initial 
rating that was assigned.  Therefore, additional VCAA notice is 
not required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records.  The Veteran did not inform VA of the 
existence of any VA or private treatment records relevant to his 
claim, so no other records have been obtained.   The Veteran was 
afforded a VA compensation and pension examination germane to his 
claim now on appeal.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

An initial rating in excess of 10 percent for the Veteran's 
service-connected low back disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


